UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4682


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHEILA ROCHELLE NEAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cr-00261-NCT-3)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.     John W. Stone, Jr., Acting United
States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sheila R. Neal appeals the 120-month sentence imposed

by the district court following a guilty plea to conspiracy to

distribute 500 grams or more of cocaine and fifty grams or more

of cocaine base (“crack”), in violation of 21 U.S.C. §§ 846,

841(a), (b)(1)(A) (2006).         On appeal, Neal contends that the

district court erred in concluding that she was ineligible for a

downward departure based on the safety valve provision in 18

U.S.C. § 3553(f) (2006) and U.S. Sentencing Guidelines Manual

(“USSG”) § 5C1.2(a)(1)-(5) (2009).           Specifically, Neal contends

that   the   district   court   improperly    found   that    she    failed   to

prove that she had truthfully provided to the Government all of

the information that she had concerning the offense.                We affirm.

             A   district   court’s       determination      of     whether      a

defendant has satisfied the safety valve criteria is a question

of fact reviewed for clear error. United States v. Wilson, 114

F.3d 429, 432 (4th Cir. 1997).             This deferential standard of

review requires reversal only if we are “left with the definite

and firm conviction that a mistake has been committed.” United

States v. Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (quoting

Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)).

             A district court shall impose a sentence within the

applicable guideline range, but without regard to any mandatory

minimum sentence if a defendant meets five requirements.                      18

                                      2
U.S.C. § 3553(f); USSG § 5C1.2.               These requirements are: (1) the

defendant does not have more than one criminal history point;

(2) the defendant did not use violence or credible threats of

violence in connection with the offense; (3) the offense did not

result in death or serious bodily injury; (4) the defendant was

not an organizer, leader, manager, or supervisor; and (5) the

defendant truthfully provides the Government with all evidence

the     defendant       has      concerning      the     offense.         18     U.S.C.

§ 3553(f)(1)-(5); USSG § 5C1.2(a)(1)-(5).                    The defendant bears

the burden to show “that the prerequisites for application of

the safety valve provision, including truthful disclosure has

been met.”        United States v. Beltran-Ortiz, 91 F.3d 665, 669

(4th   Cir.    1996).      The    district     court    is   “free       to    reject    a

defendant’s claim of full disclosure for credibility reasons.”

Id. at n.4.

              Our review of the record leads us to conclude that the

district court did not clearly err in finding that Neal failed

to    establish   that    she     had   satisfied      the   requirements        of     18

U.S.C.   § 3553(f),      USSG     § 5C1.2.       Accordingly,       we    affirm      the

district      court’s    judgment.       We    dispense      with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                               AFFIRMED

                                          3